                 Case 3:20-cv-05222-JD Document 59 Filed 06/11/21 Page 1 of 2



     1      JOHN C. ULIN (SBN 165524)
            Email: julin@troygould.com
     2      AMY NASHON STALLING (SBN 316353)
            Email: anashon@troygould.com
     3      TROYGOULD PC
            1801 Century Park East, 16th Floor
     4      Los Angeles, CA 90067-2367
            Telephone:    (310) 553-4441
     5      Facsimile:    (310) 201-4746

     6      Attorneys for Plaintiff
            MAFFICK LLC
     7
     8                                   UNITED STATES DISTRICT COURT

     9                                  NORTHERN DISTRICT OF CALIFORNIA

     10
     11     MAFFICK LLC, a Delaware limited liability   Case No. 3:20-cv-05222-JD
            company,
     12                                                 PLAINTIFF MAFFICK, LLC’S NOTICE OF
                          Plaintiff,                    INTENT NOT TO AMEND THE
     13                                                 COMPLAINT
                  v.
     14
            FACEBOOK, INC., a Delaware corporation,
     15     and DOES 1-10, inclusive,                   Assigned to: Hon. James Donato

     16                   Defendants.

     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
TroyGould
   PC                                                   PLAINTIFF’S NOTICE OF INTENT NOT TO AMEND
                                                                            CASE NO. 3:20-cv-05222-JD
                 Case 3:20-cv-05222-JD Document 59 Filed 06/11/21 Page 2 of 2



        1         Plaintiff Maffick LLC hereby notifies the Court that it does not intend to amend its

        2 Complaint in this action.
        3
        4 Dated: June 11, 2021                         TROYGOULD PC

        5
        6                                              By: /s/ John C. Ulin
                                                           John C. Ulin
        7
                                                       Attorneys for Plaintiff
        8                                              MAFFICK LLC

        9
       10
       11
       12
       13
       14
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25
       26
       27
       28
TroyGould
   PC                                                        PLAINTIFF’S NOTICE OF INTENT NOT TO AMEND
                                                                                 CASE NO. 3:20-cv-05222-JD
